 

Exhibit 10.3

 

Credit Suisse Securities (USA) LLC

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue

New York, New York 10010

 

December 23, 2014

 

Five Oaks Investment Corp.

540 Madison Avenue
19th Floor
New York, NY 10022

 

Re:CSMC 2014-OAK1

 

Ladies and Gentlemen:

 

1.Overview

 

Reference is made to the Certificate Purchase Agreement, dated as of December
22, 2014 (the "CPA"), among Credit Suisse Securities (USA) LLC (“Credit
Suisse”), Wells Fargo Securities, LLC ("Wells Fargo"; together with Credit
Suisse, the "Initial Purchasers"), Five Oaks Acquisition Corp., Five Oaks
Investment Corp. (the “Company”) and Credit Suisse First Boston Mortgage
Securities Corp. (the "Depositor"), pursuant to which the Depositor will sell
the CSMC Trust 2014-OAK1 Mortgage Pass-Through Certificates (the "Certificates")
to the Initial Purchasers. The Certificates will be issued pursuant to a Pooling
and Servicing Agreement, dated as of December 1, 2014 (the "PSA"), among the
Depositor, Wells Fargo Bank, N.A. as master servicer and securities
administrator, and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as trustee. The issuance of the Certificates and the transactions
contemplated thereby shall be referred to herein as the "Transaction." This
letter agreement shall be referred to herein as the “Agreement.” Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the CPA or the PSA.

 

2.Acknowledgments and Agreements of the Company

 

The Company acknowledges that Credit Suisse and the Depositor are part of the
Credit Suisse Group (the “CS Group”), a worldwide group of companies that is
involved in a wide range of banking, investment banking, private banking,
private equity, asset management and other investment and financial businesses
and services, both for their own account and for the accounts of clients and
customers. Credit Suisse and the other members of the CS Group provide a full
range of securities services, including securities trading and brokerage
activities. Credit Suisse and the other members of the CS Group may acquire,
hold or sell, or may hold long or short positions, for their own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of the Company and any
other company that may be involved in the transactions and other matters
contemplated by this Agreement, as well as provide investment banking and other
financial services to such companies. Credit Suisse and the other members of the
CS Group may have interests, or be engaged in a broad range of transactions
involving interests, that differ from those of the Company. The Company
acknowledges and agrees that no member of the CS Group has any obligation to
disclose such interests or transactions (or information relating thereto) to the
Company and that Credit Suisse’s agreement to provide services to the Company
hereunder will not require any other business or member of the CS Group to
restrict its activities in any way or require the CS Group to provide the
Company with any information whatsoever about, or derived from, those
activities. Credit Suisse and the other members of the CS Group and certain of
their respective employees, including members of the team performing in
connection with the Transaction, as well as certain private equity funds
associated or affiliated with the CS Group in which they may have financial
interests, may from time-to-time acquire, hold or make direct or indirect
investments in or otherwise finance a wide variety of companies, including
parties with a potential direct or indirect interest in the Transaction. The CS
Group has adopted policies and procedures designed to preserve the independence
of its research analysts whose views may differ from those of the CS Group's
investment banking department. Neither Credit Suisse nor any other member of the
CS Group shall be liable to account to the Company for, or (to the extent
permitted by law) disclose to the Company, any charges or other remuneration
made or received by it.

 

 

 

 

Five Oaks Investment Corp.

December 23, 2014

Page 2

 

The Company agrees that Credit Suisse has provided and may provide or otherwise
assist other prospective purchasers in obtaining all or a portion of the
financing with respect to a proposed transaction involving the Company or any of
its affiliates. The Company further agrees that Credit Suisse may purchase
assets of the Company or any of the Company’s affiliates. The Company waives, to
the fullest extent permitted by law, any claims it may have based on any actual
or potential conflicts of interest in connection with Credit Suisse purchasing
or providing or otherwise assisting any such prospective purchasers with any
such financing or purchase.

 

The Company acknowledges and agrees that Credit Suisse is acting solely as
Initial Purchaser with respect to the Transaction and that no fiduciary
relationship between the Company and Credit Suisse has been created in respect
of any transaction contemplated by the Transaction, regardless of whether Credit
Suisse has advised or is advising the Company on other matters.

 

The Company agrees that Credit Suisse and/or one of its affiliates may purchase
a portion of the Securities on the same terms and conditions as the other
investors participating in any private placement so long as such purchase is
disclosed to the Company.

 

The Company hereby agrees to waive all conflicts of interest, if any, that
Credit Suisse or the Depositor may have in connection with Credit Suisse acting
as an Initial Purchaser or the Depositor acting as depositor with respect to the
Transaction.

 

The Company understands that neither Credit Suisse nor the Depositor is
undertaking to provide any legal, regulatory, accounting or tax advice in
connection with the Transaction. Neither Credit Suisse nor the Depositor shall
be responsible for the underlying business decision of the Company to effect the
Transaction or for the advice or services provided by any of the Company’s other
advisors or contractors.

 

None of the Company, the Depositor or Credit Suisse shall, in any event, be
responsible for any consequential or punitive damages.

 

 

 

 

Five Oaks Investment Corp.

December 23, 2014

Page 3

 

3.Indemnification

 

Since the Depositor and Credit Suisse will be acting on behalf of the Company in
connection with the Transaction, the Company, Credit Suisse and the Depositor
agree to the indemnity provisions and other matters set forth in Annex A, which
is incorporated by reference into this Agreement and is an integral part hereof.
The obligations of the Company pursuant to Annex A shall be in addition to but
not duplicative of its indemnity obligations to Credit Suisse and the Depositor
under the CPA and shall survive the closing of the Transaction and the
termination of the CPA.

 

4. General

 

This Agreement shall be binding upon and inure to the benefit of the Company,
Credit Suisse and their respective successors. Except as contemplated by Annex
A, this Agreement is not intended to confer rights upon any persons not a party
hereto (including security holders, employees or creditors of the Company). This
Agreement and the CPA constitute the entire agreement between the parties and
supersede all prior agreements, both written and oral, with respect to the
subject matter hereof. If any term, provision, covenant or restriction herein
(including Annex A) is held by a court of competent jurisdiction to be invalid,
void or unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect and shall in no way be modified or invalidated.

 

All aspects of the relationship created by this Agreement (whether in contract,
tort or otherwise) that may be based upon, arise out of or relate to this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, applicable to contracts made and to be performed therein,
without regard to the principle of conflicts of laws thereof or of any other
jurisdiction (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws), and, in connection therewith, the parties hereto consent to
the exclusive jurisdiction of the Supreme Court of the State of New York or the
United States District Court for the Southern District of New York, in each case
sitting in New York County, and agree to venue in such courts. Notwithstanding
the foregoing, solely for purposes of enforcing the Company’s obligations under
Annex A, the Company consents to personal jurisdiction, service and venue in any
court proceeding in which any claim or cause of action relating to or arising
out of this Agreement is brought by or against any Indemnified Party (as such
term is defined in Annex A). THE INITIAL PURCHASER AND THE COMPANY EACH HEREBY
AGREES TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER
CLAIM OR ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

Please confirm that the foregoing is in accordance with your understanding of
our Agreement by signing and returning to us a copy of this letter.

 

Yours sincerely,

 

CREDIT SUISSE SECURITIES (USA) LLC      



By: /s/ Deirdre Harrington  



    Name:  Deirdre Harrington       Title:    Director       CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES CORP.    



By: /s/ Deirdre Harrington  



    Name:  Deirdre Harrington       Title:  Vice President       Accepted and
agreed to as of the date set forth above:       FIVE OAKS INVESTMENT CORP.      



By: /s/ David Carroll  



    Name:  David Carroll       Title:  CEO  

 

 

 

 

ANNEX A

 

In further consideration of the engagement by Five Oaks Investment Corp. (the
“Company”) of Credit Suisse Securities (USA) LLC (“Credit Suisse”) and its
affiliate Credit Suisse First Boston Mortgage Securities Corp. (the "Depositor")
to act in the capacities described in the agreement to which this Annex A is
attached (the “Agreement”), the Company agrees to indemnify and hold harmless
the Depositor, Credit Suisse, their respective affiliates, and the respective
directors, officers, agents and employees of the Depositor and Credit Suisse and
each other entity or person, if any, controlling the Depositor, Credit Suisse or
any of its respective affiliates within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended (the Depositor, Credit Suisse and each such entity or person
being collectively referred to as an “Indemnified Party”), from and against any
losses, claims, damages or liabilities (or actions in respect thereof) (i)
arising out of or in connection with the Transaction or any transaction related
thereto, or any other matter contemplated by the CPA, subject to the express
exceptions set out in Section 9 of the CPA and including but not limited to any
liability the Depositor or Credit Suisse may have to any rating agency or
third-party diligence vendor; provided that the Company shall not be liable for
any credit losses that may arise as a result of the Depositor’s purchase of the
Mortgage Loans pursuant to the Mortgage Loan Purchase and Sale Agreement between
the Seller and the Depositor; (ii) arising out of, based upon or in connection
with any breach by the Company of any representation or warranty that is
judicially determined to have occurred or failure to comply with any of the
agreements of the Company set forth in the Agreement and any other agreement to
be entered into by the Company (other than any asset-level representations and
warranties made by the Company and/or its affiliates in Section 3. of the
Mortgage Loan Purchase and Sale Agreement, dated as of December 23, 2014,
between Five Oaks Acquisition Corp. and the Depositor) on the one hand, and the
Depositor and/or Credit Suisse, on the other hand, with respect to the
Transaction or any transaction related thereto; or (iii) arising out of any
incorrect, or late, filing required to be made by the Depositor or its
affiliates in connection with the Transaction that would not have occurred but
for an improper action of omission by the Company. This Annex A may be referred
to herein as an “Indemnity Agreement”. Terms used herein but not defined herein
shall have the meanings set forth or referenced in the Agreement.

 

The Company will reimburse each Indemnified Party for all reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
disbursements of counsel incurred by such Indemnified Party in connection with
investigating, preparing for or defending any such action or claim referred to
in the preceding paragraph, whether in connection with pending or threatened
litigation to which the Indemnified Party is a party), in each case, as such
expenses are incurred or paid. With respect to the preceding paragraph, the
Company will not, however, be responsible for any losses, claims, damages or
liabilities (or expenses related thereto) incurred by any Indemnified Party that
are finally judicially determined by a court of competent jurisdiction to have
resulted directly from the willful misconduct or gross negligence of any
Indemnified Party. In addition, the Company shall in no event be responsible for
any consequential or punitive damages.

 

 

 

 

In case any proceeding (including any governmental investigation) shall be
instituted involving any Indemnified Party, such Indemnified Party shall
promptly notify the Company in writing and the Company shall have the right,
exercisable by giving written notice to the Indemnified Party within 30 days of
receipt of written notice from the Indemnified Party of such proceeding, to
retain counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Company may designate in such proceeding
and shall pay the reasonable fees and disbursements of such counsel related to
such proceeding; provided that the failure to notify the Company shall not
relieve it from any liability that it may have under this Annex A except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the Company shall not relieve it from any liability that it
may have to an Indemnified Party otherwise than under this Annex A. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Company and the Indemnified Party shall
have mutually agreed to the retention of such counsel or (ii) the Company or the
Indemnified Party has been advised by counsel that representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Company shall not,
in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all such Indemnified Parties, and that
all such reasonable fees and expenses shall be reimbursed as they are incurred
and paid. In the case of any such separate firm for the Indemnified Parties,
such firm shall be designated in writing by the Depositor or Credit Suisse, as
applicable, and acceptable to the Company (which consent shall not be
unreasonably withheld).

 

The Company will not, without the Depositor's or Credit Suisse’s, as applicable,
prior written consent, settle, compromise, consent to the entry of any judgment
in or otherwise seek to terminate any action, claim, suit, investigation or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Party is a party thereto) unless such settlement,
compromise, consent or termination includes a release of each Indemnified Party
from any liabilities arising out of such action, claim, suit, investigation or
proceeding. The Company will not permit any such settlement, compromise, consent
or termination to include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of an Indemnified Party, without
such Indemnified Party’s prior written consent. No Indemnified Party seeking
indemnification, reimbursement or contribution under this Indemnity Agreement
will, without the Company’s prior written consent, settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any action,
claim, suit, investigation or proceeding referred to herein.

 

If the indemnification provided for in this Indemnity Agreement is unavailable
to an Indemnified Party in respect of any losses, claims, damages or liabilities
(or actions in respect thereof) referred to therein, then the indemnifying
party, in lieu of indemnifying such Indemnified Party thereunder, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Depositor and Credit Suisse, on the other hand, from the
Transaction or any transaction related thereto or (ii) if the allocation
provided by clause (i) above is not permitted by law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and of the Depositor and Credit
Suisse, as well as any other relevant equitable considerations. The relative
benefits received by the Company, on one hand, and the Depositor and Credit
Suisse, on the other hand, shall be deemed to be in the same respective
proportions as the proceeds received or proposed to be received by the Company
from the Transaction or the applicable transaction related thereto (before
deducting expenses) bear to the total placement fees received or proposed to be
received by Credit Suisse pursuant to the Transaction or the applicable
transaction related thereto. The relative fault of the Company, on the one hand,
and the Depositor and Credit Suisse, on the other hand, shall be determined by
reference to, among other things, whether such action or omission was taken by
the Company or by the Depositor and Credit Suisse and the parties’ relative
intent, knowledge, access to information and opportunity to prevent such action
or omission.

 

 

 

 

The Company, the Depositor and Credit Suisse agree that it would not be just and
equitable if contribution pursuant to this Indemnity Agreement were determined
by pro rata allocation or any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to limitations set forth above,
any legal or other expenses incurred in connection with investigating or
defending any such action or claim. Notwithstanding any of the provisions of
this Indemnity Agreement, in no event shall the aggregate contribution by all
Indemnified Parties to the amount paid or payable exceed the aggregate amount of
fees actually received by Credit Suisse in connection with the Transaction or
any transaction related thereto.

 

The Company’s obligations hereunder shall be in addition to any rights that any
Indemnified Party may have at common law or otherwise.

 

 

 